DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species represented in Figs. 1 & 2
Species represented in Fig. 9

The species are independent or distinct because species comprise different processing parameters or elements in the device that are mutually exclusive to each other. E.g. wavelength-converting device 10 (species I), projection apparatus comprising illumination system 42, light valve 44 and projection lens 46 (Species II). In addition, these species are not obvious variants of each other based on the current record. 

Should Applicant choose species I, a further election of sub-species is required as follows

Sub-species represented in Fig. 3
Sub-species represented in Fig. 4
Sub-species represented in Fig. 5
Sub-species represented in Fig. 6
Sub-species represented in Fig. 7
Sub-species represented in Fig. 8

The species are independent or distinct because species comprise different processing parameters or elements in the device that are mutually exclusive to each other. E.g. wavelength converting device 10, without any optical structure and heat-conductive bonding medium (sub-species III), with optical structure 34 (sub-species IV), with second heat conducing bonding medium 36 (sub-species V), with both optical structure 34 and second heat-conductive bonding medium 36 (sub-Species VI), with third heat-conducive bonding medium 38 but without any optical structure and second or third heat-conductive bonding medium (sub-species VII), without any optical structure 34 but with second and third heat conductive bonding mediums 36/38 (sub-species VIII). In addition, these species are not obvious variants of each other based on the current record. 

Should Applicant choose species II, a further election of sub-species is required as follows

Sub-Species represented in Figs. 9 & 3
Sub-Species represented in Figs. 9 &  4
Sub-Species represented in Figs. 9 &  5
Sub-Species represented in Figs. 9 &  6
Sub-Species represented in Figs. 9 &  7
Sub-Species represented in Figs. 9 &  8

The sub-species are independent or distinct because sub-species comprise different processing parameters or elements in the device that are mutually exclusive to each other. E.g. illumination system 42 comprising wavelength converting device 10 according to Fig. 3 (sub-species IX), illumination system 42 comprising wavelength converting device 10 according to Fig. 4 (sub-species X), illumination system 42 comprising wavelength converting device 10 according to Fig. 5 (sub-species XI), illumination system 42 comprising wavelength converting device 10 according to Fig. 6 (sub-species XII), illumination (sub-species XIII), illumination system 42 comprising wavelength converting device 10 according to Fig. 8 (sub-species XIV). In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (517) 270-0494.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813